EXHIBIT 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 31st
day of August, 2005, to be effective as of September 26, 2005 (the “Effective
Date”), by and between Prime Group Realty Trust, a Maryland real estate
investment trust (“PGRT”), Prime Group Realty, L.P., a Delaware limited
partnership and the operating partnership for PGRT (“Prime”) and solely for
purposes of Section 4 hereof, Prime Office Company, LLC, a Delaware limited
liability company (the “Parent”) and Daniel J. Nikitas, an individual domiciled
in the State of Illinois (“Executive”).

W I T N E S S E T H:

A.           PGRT and Prime are engaged primarily in the ownership, management,
leasing, marketing, acquisition, development and construction of office and
industrial real estate facilities throughout the Chicago metropolitan area.

B.           Each of PGRT, Prime and Parent believe that each would benefit from
Executive’s service as Executive Vice-President – Leasing of Employer (as
defined in Section 1 hereof), and PGRT and Prime agree to employ Executive in
such position.

C.           Executive wishes to commit to serve Employer in the position set
forth herein on the terms herein provided.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein set forth, and for other good and valuable consideration, Employer and
Executive hereby agree as follows:

1.            Employment and Duties. During the Employment Term (as defined in
Section 2 hereof), Prime and PGRT shall employ Executive, and Executive agrees
to be employed by Prime and PGRT, as Executive Vice President – Leasing of Prime
and PGRT on the terms and conditions provided in this Agreement (Prime and PGRT,
collectively, are “Employer”). Employer shall have the right to specify which of
Employer’s affiliates or related parties (including but not limited to Prime
Group Realty Services, Inc. or PRS Corporate Realty Services, Inc.) shall have
Executive on its payroll. Executive shall conduct, operate, manage and promote
the leasing efforts across the Employer’s portfolio, with primary responsibility
for 77 West Wacker and/or such other building(s) as may be mutually determined
by Executive and the Employer’s Chief Executive Officer (the “CEO”). The CEO
and/or the Board of Trustees of PGRT (the “Board”) may from time to time further
define and clarify Executive’s duties and services hereunder. Executive agrees
to devote Executive’s best efforts and substantially all of Executive’s business
time, attention, energy and skill to perform Executive’s duties as Executive
Vice President – Leasing of Employer, provided, that it shall not be a violation
of this Agreement for Executive to engage in limited tenant representation
contemplated by Exhibit A hereto, or to manage his and his family’s personal
investments or engage in service for such corporate, civil, community or
charitable organizations as he may select, so long as such activities do not

 


--------------------------------------------------------------------------------

 

substantially interfere with Executive’s performance of his duties hereunder or
violate his obligations under Section 6.

2.            Term. The term of this Agreement shall commence on the Effective
Date and expire on September 30, 2007 (the “Initial Term”), provided, however,
that this Agreement shall automatically be renewed for successive one year terms
following the Initial Term (each a “Renewal Term” and together with the Initial
Term, the “Employment Term”), unless at least one hundred and eighty (180) days
prior to, in the case of non-renewal by Employer, or at least sixty (60) days
prior to, in the case of non-renewal by Executive, the end of the Initial Term
or any Renewal Term, as applicable, either party shall give the other written
notice of its intention to terminate this Agreement.

3.            Compensation and Related Matters. (a) Base Salary. As compensation
for performing the services required by this Agreement during the Employment
Term, Employer shall pay to Executive an annual salary of no less than $275,000
(“Base Compensation”), payable in accordance with the general policies and
procedures for payment of salaries to its executive personnel maintained, from
time to time, by Employer (but no less frequently than monthly), subject to
withholding for applicable federal, state, and local taxes. Increases in Base
Compensation, if any, shall be determined by the CEO, based on periodic reviews
of Executive’s performance conducted on at least an annual basis, provided,
however, that commencing on January 1, 2007, Executive’s Base Compensation shall
be an amount that represents an increase of no less than three percent (3%) from
his initial annual salary.

(b)          Bonus. In addition to Base Compensation, the Executive shall be
paid, or shall have the opportunity to earn, Bonus Compensation, as set forth on
Exhibit A hereto.

(c)          Benefits. During the Employment Term and subject to the limitations
and alternative rights set forth in this Section 3(c), Executive and Executive’s
eligible dependents shall have the right to participate in the medical and
dental benefit plan established by Employer (which may include contributions by
Executive) and in any other retirement, pension, insurance, health or other
benefit plan or program that has been or is hereafter adopted by Employer (or in
which Employer participates), as such plans and programs may be amended or
modified from time to time by Employer, according to the terms of such plan or
program with all the benefits, rights and privileges as are enjoyed by any other
executive officers of Employer.

(d)          Expenses. Executive shall be reimbursed, subject to Employer’s
receipt of invoices or similar records as Employer may reasonably request in
accordance with its policies and procedures, as such policies and procedures may
be amended or modified from time to time by Employer, for all reasonable and
necessary expenses incurred by Executive in the performance of Executive’s
duties hereunder, including expenses for business entertainment and meals
(whether in or out of town) and gas for business travel, but excluding
automobile insurance. Employer shall provide Executive with Employer-paid
parking at 77 West Wacker.

(e)          Vacations. During the Employment Term, Executive shall be entitled
to vacation in accordance with Employer’s practices, as such practices may be
amended or modified from time to time by Employer, provided that Executive shall
be entitled to at least three (3) weeks paid vacation in each full calendar
year. Executive may accrue unused vacation

 


--------------------------------------------------------------------------------

 

time if not used in any calendar year or years, however, the maximum cumulative
amount of vacation time that Executive may accrue and carry over to the next
year is one (1) week.

(f)           Indemnification and Insurance. Subject to applicable law from time
to time, Employer agrees to indemnify and hold harmless Executive to the fullest
extent permitted by applicable law and upon terms no less favorable than as
provided in Employer’s organizational documents in effect immediately prior to
the Effective Date.

4.            Equity Opportunity. Parent shall provide to Executive an
opportunity to purchase equity on terms and conditions set forth on Exhibit B
hereto.

 

5.

Termination. (a) Termination by Employer:

(i)           Without Cause. Employer may terminate this Agreement and
Executive’s employment at any time (other than for Cause, as that term is
defined in Section 5(a)(ii) hereof) upon thirty (30) days’ prior written notice
to Executive.. In connection with the termination of Executive’s employment
pursuant to this Section 5(a)(i), (A) Employer shall pay to Executive
Executive’s Base Compensation in accordance with Section 3(a) hereof up to the
effective date of such termination, (B) to the extent not previously paid,
Employer shall pay to Executive all Bonus Compensation payable to Executive in
accordance with Section 3(b) and Exhibit A hereof for or with respect to any
calendar years prior to the calendar year in which such termination occurs,
(C) Employer shall provide to Executive the benefits set forth in Sections 3(c),
3(d) and 3(e) hereof up to the effective date of such termination and (D)
Employer shall pay to Executive an amount in one lump sum equal to the aggregate
Base Compensation over the remainder of the Employment Term in effect
immediately prior to the effective date of termination, determined without
regard to such termination, but not to exceed one (1) year of Base Compensation;
provided, however, that the Employer’s obligations to make such payments shall
be subject to the execution, enforceability and effectiveness of a general
release and waiver of all claims by the Executive with respect to the Employer
and its subsidiaries, and their respective affiliates, officers, directors,
trustees, employees and agents pursuant to a separation agreement in form and
substance reasonably specified by the Employer. For purposes of this Agreement,
the “effective date of termination” shall mean the last day on which Executive
is employed with Employer which may be later than the date of the delivery of
any applicable notice of termination.

(ii)          With Cause. Employer may terminate this Agreement for Cause
immediately upon written notice to Executive. Employer may elect to require
Executive to continue to perform Executive’s duties under this Agreement for an
additional thirty (30) days following notice of termination, and Executive shall
be entitled to the benefits of this Agreement (including compensation) during
such thirty (30) day period; provided, however, that unless per-approved by
Employer, Executive shall not incur any material business expenses during such
period other than customary recurring expenses such as monthly cell phone
charges. In connection with the termination of Executive’s employment pursuant
to this Section 5(a)(ii), (A) Employer shall pay to Executive Executive’s Base
Compensation in accordance with Section 3(a) hereof up to the effective date of
such termination, and (B) Employer shall provide to Executive the

 


--------------------------------------------------------------------------------

 

benefits set forth in Sections 3(c), 3(d) and 3(e) hereof up to the effective
date of such termination. For purposes of this Agreement, “Cause” shall mean
(1) a finding by the CEO or Board that Executive has materially harmed Employer,
its business, assets or employees through an act of dishonesty, material
conflict of interest, gross misconduct or willful malfeasance, (2) Executive’s
conviction of (or plea of nolo contendere to) a felony, (3) Executive’s failure
to perform (which shall not include inability to perform due to disability) in
any material respect Executive’s material duties under this Agreement after
written notice specifying the failure and a reasonable opportunity to cure (it
being understood that if Executive’s failure to perform is not of a type
requiring a single action to fully cure, then Executive may commence the cure
promptly after such written notice and thereafter diligently prosecute such cure
to completion), (4) the breach by Executive of any of Executive’s material
obligations hereunder (other than those covered by clause (3) above) and the
failure of Executive to cure such breach within thirty (30) days after receipt
by Executive of a written notice of Employer specifying in reasonable detail the
nature of the breach, or (5) Executive’s sanction (including restrictions,
prohibitions and limitations agreed to under a consent decree or agreed order)
under, or conviction for violation of, any federal or state securities law, rule
or regulation (provided that in the case of a sanction, such sanction materially
impedes or impairs the ability of Executive to perform Executive’s duties and
exercise Executive’s responsibilities hereunder in a satisfactory manner).

(iii)        Disability. If due to illness, physical or mental disability, or
other incapacity, Executive shall fail during any four (4) consecutive months to
perform the duties required by this Agreement, Employer may, upon thirty (30)
days’ written notice to Executive, terminate this Agreement and Executive’s
employment. In the event of any such termination, (A) Employer shall pay to
Executive Executive’s Base Compensation in accordance with Section 3(a) hereof
up to the effective date of such termination, (B) to the extent not previously
paid, Executive shall be entitled to all Bonus Compensation payable to Executive
in accordance with Section 3(b) and Exhibit A hereof for or with respect to any
calendar years prior to the calendar year in which such termination occurs, and
(C) Employer shall provide to Executive the benefits set forth in Sections 3(c)
(or the after-tax cash equivalent), 3(d) and 3(e) hereof up to the effective
date of such termination. This Section 5(a)(iii) shall not limit the entitlement
of Executive, Executive’s estate or beneficiaries to any disability or other
benefits available to Executive under any disability insurance or other benefits
plan or policy which is maintained by Employer for Executive’s benefit (as
opposed to Employer’s benefit). For purposes of this Agreement, the “date of
disability” shall mean the first day of the consecutive period during which
Executive fails to perform the duties required by this Agreement due to illness,
physical or mental disability or other incapacity.

(b)          Termination by Executive. Executive may terminate this Agreement
and Executive’s employment at any time for any reason or for no reason upon
thirty (30) days’ written notice to Employer, during which period Executive
shall continue to perform Executive’s duties under this Agreement if Employer so
elects. In connection with the termination of Executive’s employment pursuant to
this Section 5(b), (A) Employer shall pay to Executive Executive’s Base
Compensation in accordance with Section 3(a) hereof up to the effective date of
such termination, (B) to the extent not previously paid, Executive shall be
entitled to all Bonus

 


--------------------------------------------------------------------------------

 

Compensation payable to Executive in accordance with Section 3(b) hereof for or
with respect to any calendar years prior to the calendar year in which such
termination occurs, and (C) Employer shall provide to Executive the benefits set
forth in Sections 3(c), 3(d) and 3(e) hereof up to the effective date of such
termination.

(c)          Death. Notwithstanding any other provision of this Agreement, this
Agreement shall terminate on the date of Executive’s death. In such event,
(A) Employer shall pay to Executive Executive’s Base Compensation in accordance
with Section 3(a) hereof up to the date of such death, (B) to the extent not
previously paid, Executive shall be entitled to all Bonus Compensation payable
to Executive in accordance with Section 3(b) and Exhibit A hereof for or with
respect to any calendar years prior to the calendar year in which such death
occurs, and (C) Employer shall provide to Executive the benefits set forth in
Sections 3(c) (or the after-tax cash equivalent), 3(d) and 3(e) hereof up to the
date of such death. This Section 5(c) shall not limit the entitlement of
Executive, Executive’s estate or beneficiaries under any insurance or other
benefits plan or policy which is maintained by Employer for Executive’s benefit
(as opposed to Employer’s benefit).

 

6.

Covenants of Executive.

(a)          No Conflicts. Executive represents and warrants that Executive is
not personally subject to any agreement, order or decree which restricts
Executive’s acceptance of this Agreement and the performance of Executive’s
duties with Employer hereunder.

(b)          Non-Competition. During the Employment Term and, in the event of
the termination of this Agreement pursuant to the provisions of Section 5(a)(ii)
(by Employer with Cause) or 5(b) (by Executive) hereof, for a period of twelve
(12) months thereafter, Executive shall not, directly or indirectly, in any
capacity whatsoever, either on Executive’s own behalf or on behalf of any other
person or entity with whom Executive may be employed or associated, participate
or engage in any marketing or leasing activities relating to the leasing or
potential leasing of any real estate space to any tenants of Employer and/or its
affiliates. Furthermore, for a period of twelve (12) months after any applicable
Section 5(a)(ii) or 5(b) termination event, Executive shall not, directly or
indirectly, solicit, attempt to hire or hire any employee or client of Employer.

(c)          Non-Disclosure. During the Employment Term and for as long after
the expiration or termination of the Employment Term as such information is a
Trade Secret (as hereinafter defined), Executive shall not disclose or use,
except in the pursuit of the Business for or on behalf of Employer, any Trade
Secret of Employer, whether such Trade Secret is in Executive’s memory or
embodied in writing or other physical form. For purposes of this Section 6(c),
“Trade Secret” means any information which derives independent economic value,
actual or potential, with respect to Employer from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use and is the subject of efforts
to maintain its secrecy that are reasonable under the circumstances, including,
but not limited to, lease terms and provisions, trade secrets, customer lists,
sales records and other proprietary commercial information. Said term, however,
shall not include general “know-how” information acquired by Executive prior to
or during the course of

 


--------------------------------------------------------------------------------

 

Executive’s service which could have been obtained by him from public sources
without the expenditure of significant time, effort and expense which does not
relate to Employer.

(d)          Business Opportunities. During the Employment Term, Executive
agrees to bring to Employer any and all business opportunities which come to
Executive’s attention for the acquisition, development, management, leasing or
marketing of real estate for industrial or office use. In the event that
Employer elects not to participate or take advantage of any such business
opportunity, upon termination of Executive’s employment with Employer for any
reason, Executive shall be free to pursue such business opportunity, provided
that such business opportunity does not cause any tenant to relocate from a
facility owned and/or operated by Employer, PGRT or any of their respective
subsidiaries.

(e)          Return of Documents. Upon termination of Executive’s services with
Employer, Executive shall return all originals and copies of books, records,
documents, customer lists, sales materials, tapes, keys, credit cards and other
tangible property of Employer within Executive’s possession or under Executive’s
control.

(f)           Equitable Relief. In the event of any breach by Executive of any
of the covenants contained in this Section 6, it is specifically understood and
agreed that Employer shall be entitled, in addition to any other remedy which it
may have, to equitable relief by way of injunction, an accounting or otherwise
and to notify any employer or prospective employer of Executive as to the terms
and conditions hereof.

(g)          Acknowledgment. Executive acknowledges that Executive will be
directly and materially involved as a senior executive in all important policy
and operational decisions of Employer. Executive further acknowledges that the
scope of the foregoing restrictions has been specifically bargained between
Employer and Executive, each being fully informed of all relevant facts.
Accordingly, Executive acknowledges that the foregoing restrictions of Section 6
are fair and reasonable, are minimally necessary to protect Employer, its other
partners and the public from the unfair competition of Executive who, as a
result of Executive’s performance of services on behalf of Employer, will have
had unlimited access to the most confidential and important information of
Employer, its business and future plans. Executive furthermore acknowledges that
no unreasonable harm or injury will be suffered by him from enforcement of the
covenants contained herein and that Executive will be able to earn a reasonable
livelihood following termination of Executive’s services notwithstanding
enforcement of the covenants contained herein.

7.            Entire Agreement. This Agreement supersedes any and all prior
agreements between Executive and Employer and any officer, director, employee or
affiliate thereof and constitutes the entire agreement between the parties
representing the subject matter hereof and there are no representations,
warranties or other commitments other than those expressed herein.

8.            Assignment. Neither this Agreement nor any rights or duties of
Executive hereunder shall be assignable by Executive and any such purported
assignment by him shall be void. Employer may assign all or any of its rights
hereunder provided that substantially all of the assets of Employer are also
transferred to the same party.

 


--------------------------------------------------------------------------------

 

9.            Successor to Employer. Employer will require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all the business and/or assets of Employer,
as the case may be, by agreement in form and substance reasonably satisfactory
to Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that Employer
would be required to perform it if no such succession or assignment had taken
place. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts are still payable to Executive hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive’s devisee, legatee or other designee or, if there be
no such designee, to Executive’s estate.

10.          Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if personally delivered, sent by
courier or by certified mail, postage or delivery charges prepaid, to the
following addresses:

 

(a)

if to Executive, to:

Daniel J. Nikitas

1427 Kaywood Lane

Glenview, IL 60025

 

with a copy to:

The Law Offices of Laura Picchietti Cox

470 Michgamme Lane

Lake Forest, IL 60045

Attn: Laura Picchietti Cox

 

(b)

if to Employer, to:

 

Prime Group Realty Trust

Suite 3900

77 West Wacker Drive

Chicago, IL 60601

Attn: Chief Executive Officer

With a copy to:

 

Prime Group Realty Trust

Suite 3900

77 West Wacker Drive

Chicago, IL 60601

Attn: General Counsel

 


--------------------------------------------------------------------------------

 

Any notice, claim, demand, request or other communication given as provided in
this Section 10, if delivered personally, shall be effective upon delivery; and
if given by courier, shall be effective one (1) business day after deposit with
the courier if next day delivery is guaranteed; and if given by certified mail,
shall be effective three (3) business days after deposit in the mail. Either
party may change the address at which it is to be given notice by giving written
notice to the other party as provided in this Section 10.

11.          Amendment. This Agreement may not be changed, modified or amended
except in writing signed by both parties hereto.

12.          Waiver of Breach. The waiver by either party of the breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.

13.          Severability. Employer and Executive each expressly agree and
contract that it is not the intention of either party to violate any public
policy, statutory or common law, and that if any covenant, sentence, paragraph,
clause or combination of the same of this Agreement (a “Contractual Provision”)
is in violation of the law of any state where applicable, such Contractual
Provision shall be void in the jurisdictions where it is unlawful, and the
remainder of such Contractual Provision, if any, and the remainder of this
Agreement shall remain binding on the parties such that such Contractual
Provision shall be binding only to the extent that such Contractual Provision is
lawful or may be lawfully performed under then applicable laws. In the event
that any part of any Contractual Provision of this Agreement is determined by a
court of competent jurisdiction to be overly broad thereby making the
Contractual Provision unenforceable, the parties hereto agree, and it is their
desire, that such court shall substitute a judicially enforceable limitation in
its place, and that the Contractual Provision, as so modified, shall be binding
upon the parties as if originally set forth herein.

14.          Indemnification by Executive. Employer shall indemnify Executive as
provided in Section 3(f) of this Agreement. Executive shall indemnify Employer
for any and all damages, costs and expenses resulting from any material harm to
Employer, its business, assets or employees through an act of dishonesty,
material conflict of interest, gross misconduct or willful malfeasance by
Executive. Executive also shall indemnify Employer for any and all damages,
costs and expenses resulting from Executive’s acts of omission constituting
reckless disregard of Executive’s duties to Employer following notice thereof by
Employer after it becomes aware of such conduct and Executive’s failure to so
cure within thirty (30) days.

15.          Governing Law. This Agreement shall be governed by, and construed,
interpreted and enforced in accordance with the laws of the State of Illinois,
exclusive of the conflict of laws provisions of the State of Illinois.

16.          Counterparts and Facsimile Signatures.         This Agreement may
be executed by the parties in separate counterparts, each of which shall be
considered one and the same Agreement. This Agreement may be signed by each of
the parties via facsimile or email signatures, each of which shall be as valid
and binding as an original signature.

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

PRIME GROUP REALTY TRUST

 

 

 

By:       /s/ Jeffrey A. Patterson

 

Name: Jeffrey A. Patterson

 

Title:   President and Chief Executive Officer

 

 

 

PRIME GROUP REALTY, L.P.

 

 

 

By:PRIME GROUP REALTY TRUST

 

Its: General Partner

 

 

 

By:       /s/ Jeffrey A. Patterson

 

Name: Jeffrey A. Patterson

 

Title:   President and Chief Executive Officer

 

 

 

/s/ Daniel J. Nikitas

 

Daniel J. Nikitas

 

 

                The undersigned agrees to perform the obligations of Parent
described in Section 4 and Exhibit B hereof.

 

 

PRIME OFFICE COMPANY, LLC

 

 

 

By:       /s/ David Lichtenstein

 

Name: David Lichtenstein

 

Title:   Managing Member

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A to Employment Agreement

BONUS COMPENSATION

A.

Sign-On Bonus

 

1)

$125,000, payable within thirty (30) days of the Effective Date.

 

2)

$125,000, payable April 30, 2006 (or within ten (10) days thereafter), provided
Executive remains continuously employed with the Employer through April 30,
2006.

B.

PNOI Bonus

 

1)

2005. Provided Executive remains continuously employed with Employer through
December 31, 2005, Executive shall receive a PNOI Bonus for 2005, payable within
45 days after year-end 2005. The “PNOI Bonus” shall be equal to the gross PNOI
Bonus for 2005 determined as described below, pro rated to reflect the number of
full and partial months during the period from the Effective Date to the end of
2005.

 

2)

2006 and 2007. Provided Executive remains continuously employed with Employer
through December 31, 2006, and the earlier of the expiration of the Employment
Term or December 31, 2007, Executive shall receive a PNOI Bonus for each of 2006
and 2007, respectively, payable within 45 days after the applicable year end.
The “PNOI Bonus” shall be equal to the gross PNOI Bonus determined as described
below, minus, in the case of 2006, the sign-on bonus paid in 2006 in accordance
with paragraph A(2) immediately above, and pro rated, in the case of 2007, for
the period of actual employment during 2007.

 

3)

Calculation of PNOI Bonus. With respect to each calendar year during the
Employment Term, Executive shall be entitled to receive a gross PNOI Bonus equal
to 3.5% of the positive increase, if any, in PNOI (as defined below) for the
calendar year with respect to which the PNOI Bonus is being determined (“Bonus
Year”) over PNOI for the prior calendar year (“Base Year”).For purposes of this
calculation, PNOI shall be equal to the aggregate net property operating income
of all of Employer’s properties based upon the property specific operating
statements, exclusive of debt and other financing costs. PNOI for the Bonus Year
and/or Base Year will be subject to such adjustments as the Board and Executive
may agree to take into account for known or anticipated lease expirations or
inceptions or other events; provided, that with respect to new leases involving
free or discounted lease payment periods at inception, income shall be rolled
forward into such periods using a discount factor of 8%; and, provided further,
that with respect to properties that are not wholly-owned, there will be taken
into account from the operating statements of such properties only that portion
of the results that reflects the Employer’s ownership portion. For purposes of
determining the PNOI Bonus for 2005, the PNOI for the 2004 Base Year shall be
$59,700,000.

 

 


--------------------------------------------------------------------------------

 

 

C.

Leasing Bonus.

 

1)

Executive shall be entitled to receive a bonus payment with respect to each new
lease and lease renewal executed during the Employment Term; provided a bonus
will be payable with respect to those lease transactions set forth on the list
previously provided to Executive only if (i) the lease is executed after and not
before November 30, 2005, and (ii) Executive has taken an active role in
obtaining an executed lease. The amount of the bonus (with the exception of
bonuses for leases relating to 77 West Wacker Drive, or such other building for
which Executive has primary responsibility for leasing as mutually determined by
Employer and Executive pursuant to Section 1 of the Agreement) shall be 25 cents
per square foot for leases having a term of at least three years. Bonuses for
such leases having a term of less than three years will be pro-rated at 8.33
cents per square foot for each full year of term. With respect to leases of
space in 77 West Wacker (or such other building for which Employee has primary
responsibility for leasing as mutually determined by Employer and Executive
pursuant to Section 1 of the Agreement), such leasing bonus shall be $1.00 per
square foot for leases having a term of at least three years, and for leases
having terms shorter than three years, 33 cents per square foot for each full
year of term. The leasing bonuses described in this paragraph shall be paid
within 30 days after execution of the lease or lease renewal.

 

2)

In the event Executive’s employment shall be terminated by the Employer other
than for Cause, Executive shall submit to Employer for review and approval
(which approval shall not be unreasonably withheld) a list of possible lease
transactions with respect to which Executive is actively involved as of the
effective date of termination. The list shall be submitted no later than
ten (10) days after such date of termination. Employer shall return a copy of
the list as approved (the “Protected List”) to Executive. In the event any of
the leases on the Protected List are executed within six (6) months after said
effective date of termination, then such lease will be deemed to have been
executed during the Employment Term, and a bonus shall be paid in accord with
this paragraph.

D.

Tenant Representation Bonus.

 

1)

During the Employment Term, Executive may be involved in limited tenant
representation provided (a) Executive conducts such activity through the
Employer’s licensed brokerage firm, (b) such activity is incidental in nature,
each tenant representation is done with the consent of the CEO and such activity
does not interfere with Executive’s discharge of his duties and responsibilities
as contemplated in Section 1 of the Agreement, and (c) commissions are paid to
the Employer’s licensed brokerage firm. The Executive will be entitled to
receive a bonus with respect to such representations from the Employer’s
licensed brokerage firm a commission equal to 65% of the commissions so
received.

 


--------------------------------------------------------------------------------

 

 

Exhibit B to Employment Agreement

The following sets forth the principal terms to be reflected in an agreement
between Executive and Prime Office Company, LLC to be entered into six (6)
months after the Effective Date, provided, Executive has remained continuously
employed through such date. The agreement shall be in substantially the same
form as the similar agreement with the CEO, revised as necessary to reflect the
relevant business terms as described below.

Equity-Based Arrangements

 

Equity Investment

The Executive will be permitted to purchase up to 1.0% of the equity ownership
(the “Equity”) of Prime Office Company, LLC (the “Company”) in the form of L.P.
or similar units of the same class at a price on substantially the same other
economic terms as Prime Office Company LLC’s other initial equity investors (the
“Investors”). This option will expire on December 31, 2006, subject to earlier
termination upon Executive’s employment termination, for any reason.

To the extent the Company is funded through additional issuances of equity, the
Executive shall be given an opportunity to purchase additional equity in an
amount necessary to preserve the Executive’s 1.0% percent of ownership. The
price for such additional Equity shall be the purchase price paid for the
additional equity issuance that gave rise to the additional Equity purchase
opportunity. The Company will provide Executive at least ten business days
notice prior to any cash distributions resulting from financing or sale
transactions (as opposed to from operations) to the Investors such that
Executive shall have an opportunity to purchase Equity prior thereto and thereby
be entitled to share in any such distribution. This notice obligation shall
cease once Executive has purchased all of the Equity.

 

Purchase Loan

The Lightstone Group LLC or an affiliate thereof (“Lightstone”) will make a loan
(“Loan”) available to the Executive for his purchase of the Equity. The
principal and interest on the loan will be subject to a ten-year balloon
repayment with interest accruing annually at 7%; provided that Executive shall
be required to apply the net after-tax cash proceeds of any distributions from
the Company towards payment of the Loan. The Loan shall be secured by the Equity
and non-recourse to the Executive.

The Loan may be prepaid without penalty. The Loan will accelerate and become due
to the extent of any transfer or sale of Equity by Executive other than as
permitted below.

 

 


--------------------------------------------------------------------------------

 

 

 

Transfer Restrictions

No Equity issued to the Executive may be transferred (subject to customary
exceptions for estate planning, transfers at death and transfers to an entity
controlled solely by the Executive and formed solely for the benefit of the
Executive and his immediate family), except as permitted under drag-along,
tag-along or registration rights.

Tag-Along, Drag-Along

 

and Registration Rights

Executive’s Equity will be subject to customary tag-along drag-along and
registration rights.

 

Termination of Restrictions

The restrictions on transfer shall terminate in the event of an IPO or other
transaction whereby the Equity becomes publicly traded, subject to any lock-up
restrictions imposed on other employee shareholders or Company or its
affiliates.

Any capitalized terms used in this Term Sheet that are not defined herein shall
have the respective meanings given to such terms in the Employment Agreement to
which this Exhibit B is attached.

 

 

 

 

 